      Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 1 of 11
                                                                          United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              December 14, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                             HOUSTON DIVISION



BRETT DAVID BOGUS,                        §
TDCJ #2023182,                            §
                                          §
                    Plaintiff,            §
                                          §
V.                                        §
                                          §         CIVIL ACTION NO. H-20-2146
                                          §
BOBBY LUMPKIN, Director, Texas §
Department of Criminal Justice, §
Criminal Institutions Division, §
et al.,                         §
                                          §
                   Defendants.            §




                         MEMORANDUM OPINION AND ORDER



        Plaintiff Brett David Bogus is a state inmate in custody of

the     Texas    Department      of     Criminal     Justice            Correctional

Institutions Division ("TDCJ").               Bogus filed a Prisoner's Civil

Rights Complaint under 42 U.S. C.             §   1983     ("Original Complaint")

(Docket Entry No. 1), asserting unrelated claims against multiple

defendants.        The   court   instructed        Bogus    to   file    an     amended

complaint in compliance with joinder provisions in the Federal

Rules of Civil Procedure.             (Order to Strike the Complaint, Docket

Entry No. 9,       p. 4)      In response Bogus has filed an Amended

Prisoner's Civil Rights Complaint              ("Amended Complaint")             (Docket

Entry No. 13), lodging claims against eight defendants who have

reportedly conspired to violate his constitutional rights.                          Bogus
    Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 2 of 11




has also filed Plaintiff's Supplement and Declaration (Docket Entry

No. 14) in support of his Amended Complaint.
        Because Bogus is an inmate who proceeds in forma pauperis, the
court is required by the Prison Litigation Reform Act (the "PLRA")
to scrutinize the claims and dismiss the Amended Complaint, in
whole      or   in    part,    if      it    determines    that   the    action   is
(1) "frivolous or malicious," (2) "fails to state a claim on which

relief may be granted," or (3) "seeks monetary relief against a
defendant       who    is     immune        from   such   relief."       28   u.s.c.
§ 1915(e)(2)(B). After considering all of the pleadings the court
concludes that this case must be dismissed for                          the reasons
explained below.


                                    I.      Background

      Bogus is presently incarcerated by TDCJ at the Jester III
Unit. 1     The primary defendant listed in the Amended Complaint is
TDCJ Director Bobby Lumpkin. 2                 Bogus also names the following
defendants who are officers and officials employed by TDCJ at the

Jester III Unit:            (1) Warden Lonnie Townsend;           (2) Correctional
Officer Regina T. Brown;                 (3) Dr. Edgar Hulipas;      (4) Practice
Manager Justin        Thomas;       (5) Property Officer Ayanna Williams;



      Amended Complaint, Docket Entry No. 13, p. 1. For purposes
      1

of identification all page numbers refer to the pagination
imprinted by the court's Electronic Case Filing ("ECF") system.
      2
          Arnended Complaint, Docket Entry No. 13, pp. 1, 3.
                                             -2-
       Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 3 of 11




( 6)    Grievance Investigator Ashley Lopez;                   and     ( 7)   Correctional

Officer Florian Milano. 3

         Invoking 42 U.S.C.              §   1983, Bogus contends that all of the

defendants            are       liable       because    they   have     engaged      in   a

"conspiratorial scheme of deceit" designed to deprive him of due

process and equal protection in connection with the grievance

process. 4         In support of his conspiracy theory Bogus points to

grievances that he filed against Officer Williams, Officer Brown,

Dr. Hulipas, and Officer Milano, which were denied or returned with

a finding that no further action was warranted.5

         In September of 2019 Bogus filed a Step 1 Grievance against

Officer Williams about personal property that was damaged by "rat

infestation" while in storage, noting further that her "'curtness

and language'                   . borders on mistreatment." 6         The grievance was

denied after an investigation found no evidence to substantiate

Bogus's claim that his property was damaged while in the possession

of TDCJ. 7            Bogus contends that his grievance against Officer

Williams was improperly denied,                        insisting that she failed to


         3
             Id. at   3,   7.

        4
             Id. at   4.

        5
             Id. at 7-9.
      See Exhibit A to Original Complaint,
        6
                                                                      Step    1   Grievance
No. 2020005612, Docket Entry No 1-1, p. 1.
      Id. at 2; see also Exhibit E to Original Complaint, Step 2
        7

Grievance No. 2020005612, Docket Entry No 1-1, pp. 7-8.
                                                 -3-
   Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 4 of 11




inspect his property while it was in storage. 8             Alleging that
Officer Williams jeopardized the health and safety of others by
failing to properly report the rat infestation, Bogus contends that
Williams violated his right to equal pr·otection by misrepresenting
material facts about the property damage during the investigation
of his Step 1 Grievance. 9

     In October of 2019 Bogus filed a Step 1 Grievance against
Officer Brown after she filed a disciplinary case against him for
"improper storage" of items in his cell. 10       Although Bogus accused

Brown of filing the disciplinary case for purposes of harassment,
the Step 1 Grievance was returned with a· finding made by an

Assistant Regional Director that no action was warranted because
Officer Brown denied acting improperly. 11            Bogus argues that
Director Lumpkin, Grievance Investigator Lopez, and Warden Townsend
must have known that Officer Brown's response to his grievance was
false, but failed to take action against her. 12



     8
         Amended Complaint, Docket Entry No. 13, p. 9.


      see
     10
            Exhibit   D    to   Original   Complaint,            Grievance
No. 2020019874, Docket Entry No. 1-1, pp. 5-6.


      Amended Complaint, Docket Entry No. 13, p. 8; see also
     12

Exhibit B to Amended Complaint, Step 1 Grievance No. 2020112430,
Docket Entry No. 13, pp. 18-19 (containing allegations of a "scheme
of harassment," which Warden Townsend rejected and decided that no
action was warranted).
                                    -4-
      Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 5 of 11




        On July 8,          2020,   Bogus filed a Step 1 grievance against

Dr. Hulipas regarding a sick call request that appear1=3 to have

concerned restrictions on his housing and ability to work due to

limited mobility. 13          Practice Manager Thomas responded that Bogus' s

claims       were    not     substantiated     based     on     medi•cal   records         and

information provided by Dr.              Hulipas.   14
                                                          Bogus contends that Dr.

Hulipas and Practice Manager Thomas intentionally failed to address

his concerns and may have tampered with his medical records. 15

        On    July    16,     2020,    and   September     7,     2020,    Bogus      filed

grievances against Officer Milano for being disrespectful and

because Milano ordered Bogus to sweep cobwebs from the ceiling of

his    cell,     which      resulted    in   debris      covering    the       bunks. 16   On

September 25, 2020, Bogus filed another grievance against Officer

Milano for remarks that Milano made after Bogus complained about

television privileges. 17 Bogus contends that Grievance Investigator



     13 See Exhibit E to Amended Complaint, Step                           1     Grievance
No. 2020147788, Docket Entry No. 13, pp. 24-25.
       14
            Id. at 25.

      Amended Complaint, Docket Entry No. 13, pp. · 8-9 ( referencing
       15

Step 1 Grievance No. 2020147788 and the corresponding Step 2
Grievance, which are attached to the Amended Complaint as
Exhibits E and F)

      Id. at 7-8 (referencing two unnumbered grievances that are
       16

attached to the Amended Complaint as Exhibits C and D, pp. 20-23) ·.

      Id. at 7 (referencing an unnumbered grievance that is
       17

attached to the Amended Complaint as Exhibit A, pp. 16-17 and
Step 1 Grievance No. 2020112430 that is attached as Exhibit B,
pp. 18-19) .

                                             -5-
   Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 6 of 11




Lopez failed to provide him with documentation or to follow proper

procedures in connection with these grievances.18
     Bogus contends that the responses to his grievances establish
a "common thread" of misrepresentations made by the defendants
during the investigation process and a failure by prison officials
to follow proper procedures. 19       In particular, he contends that
Grievance Investigator Lopez and Warden Townsend have tampered with
government documents, i.e., the grievance responses and associated
records, by falsifying delivery dates, return dates, extensions of
time and misrepresenting other facts.20       Bogus contends that all of
the defendants are liable under 42 U.S. C.           § 1983 because the
pattern of deceit is evidence of a conspiratorial agreement to
violate his constitutional rights during the grievance process. 21
Bogus seeks compensatory and punitive damages for the violation of
his rights under the Due Process and Equal Protection Clauses found
in the Fourteenth Amendment.22



     18
          Id. at 8.
     19
          Id. at 9, 12.


     21
       Id. at 10. As additional evidence of the conspiracy against
him, Bogus references actions taken by officers at two other prison
units, which are the subject of a different lawsuit that he filed
in the Eastern District of Texas. See id.


                                    -6-
     Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 7 of 11



                                   II.     Discussion

A.     Claims Against Director Lumpkin

       Bogus sues Director Lumpkin because he is responsible for the

conduct      of    his     employees      and        "the    welfare       of   offenders. " 23

Supervisory officials can be held liable only if the plaintiff

demonstrates either one of the following:                           (1) the supervisor's

personal involvement in the constitutional deprivation, or                               (2)    a

sufficient causal connection between the supervisor's wrongful

conduct and the constitutional deprivation.                        See Thompkins v. Belt,

828 F.2d 298,        304    (5th Cir.     1987).        Bogus does not allege facts

showing that Lumpkin had any personal involvement in the processing

of his grievances or any of the other incidents referenced in his

pleadings.         In     the   absence    of        personal      participation       in      an

offensive      act    a    supervisor      cannot       be    held     liable     unless       he
implements a policy "so deficient that the policy 'itself is a

repudiation of constitutional rights' and is 'the moving force of

the constitutional violation.'"                  Id. at      304    (citations omitted).

Because Bogus does not make such a showing here, he fails to state

a cl.aim against Director Lumpkin.


B.     Conspiracy to Deny Grievances

      Bogus       contends      that     the     defendants         have    engaged     in     a
conspiracy to violate his constitutional rights by failing to


      23
           Id. at 1, 3.
                                               -7-
   Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 8 of 11




follow proper procedures and by denying his grievances.              Noting

that state prison policies are grounded in state law or regulation,

the Fifth Circuit has consistently held that the mere failure of an

official to follow prison procedures or policies, without more,

falls short of establishing a federal constitutional claim.                See

Taylor v. Cockrell, 92 F. App'x 77, 78, 2004 WL 2873.39, at *1 (5th

Cir. Feb. 12, 2004)     (per curiam)     (citing Sandin v. Conner, 115

S. Ct. 2293, 2306 (1995); Hernandez v. Estelle, 788 F.2d 1154, 1158

(5th Cir. 1986)); see also Williams v. Banks, 956 F.3d 808, 812 &

n.11 (5th Cir. 2020) ("Our case law is clear              . that a prison

official's   failure     to   follow     the   prison's    own    policies,

procedures[,] or regulations does not constitute a violation of

[the Eighth or Fourteenth Amendment], if constitutional minima are

nevertheless met.") (collecting cases) (alteration in original).

In other words, an official's failure to follow prison policies or

rules may violate state law, but "unless the conduct trespasses on

federal constitutional safeguards,         there   is no constitutional

deprivation." Jackson v. Cain, 864 F.2d 1235, 1252 (5th Cir. 1989)

(citation omitted).

     Bogus does not establish that the defendants infringed upon a

constitutional right. The Fifth Circuit has held that a prisoner's

claim that his grievances were improperly investigated and denied

is properly dismissed because a prisoner "does not have a federally

protected liberty interest in having .         . grievances resolved to


                                   -8-
   Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 9 of 11




his satisfaction."    Schwarzer v. Wainwright, 810 F. App'x 358, 360
(5th Cir. 2020) (quoting Geiger v. Jowers, 404 F.3d 371, 374 (5th
Cir. 2005)). Likewise, a state prisoner cannot demonstrate that he
has a constitutional right to a grievance system.           See Schwarzer,
810 F. App'x at 360 (citing Sandin, 115 S. Ct. at 2293); Orellana
v. Kyle, 65 F.3d 29, 31-32 (5th Cir. 1995)); see also Edwards v.
Turner, No. l:13-CV-2416, 2014 WL 991920, at *3 (W.D. La. March 13,
2014)   (rejecting    a   prisoner's      claim   that   various   officers
interfered with his attempts to properly and timely exhaust the
administrative grievance) (citing Buckley v. Barlow, 997 F.2d 494,
495 (8th Cir. 1993) (holding that a prison grievance procedure is

not a substantive right and "does not give rise to a protected
liberty interest requiring the procedural protections envisioned by
the [F]ourteenth [A]mendment"); Adams v. Rice, 40 F.3d 72, 75 (4th
Cir. 1994) ("[T]he constitution creates no entitlement to grievance
procedures or access to any such procedure voluntarily established
by a state."); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)

("There is no legitimate claim of entitlement to a grievance
procedure."); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.
1996) ("[A] state's inmate grievance procedures do not give rise to
a liberty interest protected by the Due Process Clause.").
     Bogus fails to otherwise demonstrate that the defendants have
improperly conspired to violate his constitutional rights.                 To
establish an actionable claim of conspiracy under 42 U.S.C.          §   1983


                                    -9-
    Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 10 of 11




a plaintiff. must show that the defendants agreed to commit an
illegal ·· act that violated the plaintiff's civil rights.                      See
Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982); see also
McKinney v.      McDuffie,         789 F. App'x 413        (5th Cir. 2019)      (per
curiam)        A plaintiff asserting a civil conspiracy claim under
§   1983 must plead "'operative facts'" showing a prior illegal
agreement; "'bald allegations'" of an agreement do not suffice.
See Way v. Mueller Brass Co., 840 F.2d 303, 308 (5th Cir. 1988)
(citations omitted); see also Wilson v. Budney, 976 F.2d 957, 958
(5th    Cir.    1992)   (per        curiam)     (holding   that   allegations    of
conspiracy that are "merely conclusional"                  will not support an
action under 42 U.S.C.         §    1983); Bowen v. Quarterman, 339 F. App'x
479, 482 (5th Cir. 2009) (per curiam) (concluding that a prisoner's
bare   allegation that it was reasonable to believe that the
defendants were part of a conspiracy, without any facts that tended
to show an agreement between them, was insufficient to state a
viable conspiracy claim) (citing Hale v. Harney, 786 F.2d 688, 690
(5th Cir. 1986)).
       Bogus has not alleged specific facts showing that there was an
actual agreement among the named defendants to deprive him of a
constitutionally protected right. Under these circumstances Bogus
has not demonstrated that he has an actionable claim for conspiracy
against any of the defendants named in his pleadings.                 See McAfee
v. 5th Circuit Judges, 884 F.2d 221, 222 (5th Cir. 1989) ("It is


                                         -10-
  Case 4:20-cv-02146 Document 15 Filed on 12/14/20 in TXSD Page 11 of 11




now well settled in this Circuit that 'mere conclusory allegations

of conspiracy cannot, absent reference to material facts,' state a
substantial claim of federal conspiracy.") (quoting Brinkmann v.
Johnston, 793 F.2d 111, 113 (5th Cir. 1986)).          Because Bogus has
not articulated a valid claim, this civil action will be dismissed

pursuant to 28 U.S.C.   §   1915(e)(2)(B) as frivolous and for failure

to state a claim for which relief may be granted.

                     III.     Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Amended Prisoner's Civil Rights Complaint filed
          by Brett David Bogus under 42 U.S.C. § 1983 (Docket
          Entry No. 13) is DISMISSED with prejudice as
          frivolous and for failure to state a claim upon
          which relief may be granted.

     2.   The dismissal will count as a STRIKE for purposes
          of 28 U.S.C. § 1915(g).
     The Clerk is directed to provide a copy of this Memorandum
Opinion and Order to the plaintiff and to:         (1) the TDCJ - Office
of the General Counsel, P.O. Box 13084, Austin, Texas 78711, fax:
512-936-2159; and (2) the Manager of the Three Strikes List at
Three Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 14th day of December, 2020.




                                                  SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE

                                   -11-
